DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 7, 9 – 20, and 22 - 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, 9 – 20, and 22 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0098087) (hereinafter Li) in view of Chuang et al. (US 20180192071) (hereinafter Chuang).

Regarding claims 1, 14, and 27, Li teaches a picture prediction method, apparatus, and non-transitory computer readable medium carrying program code which when executed by a computer device cause the computer device to perform a method, the method and apparatus comprising:
obtaining initial motion information of a current picture block (e.g. pars. 147 – 150: describing that the system obtains an initial reverse predicted motion vector and forward prediction motion vector of the current picture block, wherein the initial reverse prediction motion vector and the forward prediction motion vector is the equivalent of initial motion information); 
determining positions of N forward and N backward reference blocks based on the initial motion information, the N forward reference blocks comprising an initial forward reference block, the N backward reference blocks comprising an initial (e.g. Fig. 7 and pars. 147 – 150: depicting and describing that the system determines a plurality of forward reference blocks starting with the predicted block 746 indicated by the forward prediction motion vector [reference blocks found within search window 742 in the L1 reference picture] and a plurality of backward reference blocks starting with the predicted block 744 indicated by the reverse prediction motion vector [reference blocks found within search window 740 in the L0 reference picture], wherein all blocks within each of the forward and reverse search windows reasonably suggest that the number of backward reference blocks and forward reference blocks is greater than 1); 
determining, from the positions of the N forward and N backward reference blocks, based on a matching cost criterion, positions of a target forward reference block and a target backward reference block of the current picture block, wherein for positions of n-th forward and n-th backward reference blocks of the N forward and N backward reference blocks, a first position offset and a second position offset are in a mirror relationship, the first position offset representing an offset of the position of the n-th forward reference block relative to a position of the initial forward reference block, and the second position offset representing an offset of the position of the n-th backward reference block relative to a position of the initial backward reference block; wherein n is an integer and 0 ≤ n < N or 0 < n < N (e.g. Fig. 7, and pars. 147 – 150: depicting and describing that the system determines a reverse best matching block 714 and a forward best matching block 716 from the plurality of reverse reference blocks within search window 740 and the plurality of forward reference blocks within search window 742 based on the sum of absolute difference, wherein the offset [element 752] of each of the n-th forward reference block in the forward reference search window 742 and the offset [element 750] of each of the n-th reverse reference blocks in the reverse search window 740 have a mirror relationship, wherein the sum of absolute difference is the equivalent of the matching criterion); and   
obtaining a predicted value of a pixel value of the current picture block based on a pixel value of the target forward reference block and a pixel value of the target backward reference block (e.g. par. 147: describing that determined reverse best matching block and forward best matching block are used to predict values of the current picture block, wherein the reverse best matching block is the equivalent of the target backward reference block, and the forward best matching block is the equivalent of the target forward reference block),
wherein the positions of the N forward reference blocks comprise a position of the initial forward reference block and positions of (N-1) candidate forward reference blocks, and an offset of a position of each candidate forward reference block relative to the position of the initial forward reference block is a pixel distance; or the positions of the N backward reference blocks comprise a position of the initial backward reference block and positions of (N-1) candidate backward reference blocks, and an offset of a position of each candidate backward reference block relative to the position of the initial backward reference block is a pixel distance (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that the positions of the plurality of the forward reference blocks includes a position of an initial forward prediction block [element 746] and positions of candidate forward reference blocks, the positions of each candidate forward reference block relative to the initial forward prediction block is an integer or fractional pixel distance, and the positions of the plurality of the reverse reference blocks includes a position of an initial reverse prediction block [element 744] and positions of candidate reverse reference blocks, the positions of each candidate reverse reference block relative to the initial reverse prediction block is an integer or fractional pixel distance).
Li does not explicitly teach:
wherein the offset of a position of each candidate backward reference block relative to the position of the initial backward reference block and the offset of a position of each candidate forward reference block relative to the position of the initial forward reference block is an integer pixel distance.
Chuang, however, teaches picture prediction method, apparatus, and non-transitory computer readable medium carrying program code which when executed by a computer device cause the computer device to perform a method:
wherein the offset of a position of each candidate backward reference block relative to the position of the initial backward reference block and the offset of a position of each candidate forward reference block relative to the position of the initial forward reference block is an integer pixel distance (e.g. pars. 71 – 72: describing that the offset is an integer pixel distance).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Li by adding the teachings of Chuang in order for the offset of a position of each backward and forward reference block relative to the position of the initial backward and forward reference block to be an integer pixel distance. One of ordinary skill in the art would be motivated to make such a modification because the modification improves accuracy of motion vectors by providing a two-stage refinement.

Turning to claims 2 and 15, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the position of the target forward reference block is associated with (delta0x', delta0y') representing an offset of the position of the target forward reference block relative to the position of the initial forward reference block, the position of the target backward reference block is associated with (delta1x', delta1y') representing an offset of the position of the target backward reference block relative to the position of the initial backward reference block, and wherein delta0x’ = - delta1x’, and delta0y’ = delta1y’ (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that the forward best matching block [element 716] is at a position representing an offset [-dMV] of the position of the forward prediction block [746], and that the reverse best matching block [element 714] is at a position representing and offset [+dMV] of the reverse prediction block [744], wherein the offset [dMV] being either added [+dMV in the case of the reverse candidate reference blocks] or subtracted [-dMV in the case of the forward candidate reference blocks] is the equivalent of the forward best matching block and the reverse best matching block are at the same position in different directions).

Regarding claims 3 and 16, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the positions of the N forward reference blocks comprise a position of the initial forward reference block and positions of (N-1) candidate forward reference blocks; or the positions of the N backward reference blocks comprise a position of the initial backward reference block and positions of (N-1) candidate backward reference blocks (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that positions of the plurality of forward reference blocks comprise a position of the initial forward predicted block [element 746] and positions of candidate forward reference blocks [blocks contained within search window 742], and the positions of the plurality of reverse reference blocks comprise a position of the initial reverse predicted block [element 744] and positions of candidate reverse reference blocks [blocks contained within search window 740]), 
for positions of n-th candidate forward and n-th candidate backward reference blocks of the (N-1) candidate forward and (N-1) candidate backward reference blocks, a first position offset and a second position offset are in a mirror relationship, the first position offset representing an offset of the position of the n-th candidate forward reference block relative to a position of the initial forward reference block, and the second position offset representing an offset of the position of the n-th candidate backward reference block relative to a position of the initial backward reference block n is an integer and 0<n<N-1 (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that positions for each reverse candidate reference block and positions for each forward candidate reference block, a first position offset [element 752] representing an offset position of forward candidate reference blocks in relation to the initial forward reference block and a second position offset [element 750] representing an offset positions of reverse candidate reference blocks in relation to the initial reverse reference block are in a mirror relationship with each other, wherein all forward candidate reference blocks and all reverse candidate reference blocks are checked).

Turning to claims 4 and 17, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein a direction of the first position offset is opposite to a direction of the second position offset, and an amplitude of the first position offset is the same as an amplitude of the second position offset (e.g. Fig. 7, and pars. 146 – 150: depicting and describing that the forward reference offset [element 752] and the reverse reference offset [element 750] are in opposite directions of each other [+dMV indicating that the value of dMV is added, while –dMV indicating that the value of dMV is subtracted], the forward reference offset and the reverse reference offsets have the same amplitude [the same value dMV is either added or subtracted).

Regarding claims 5 and 18, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the first position offset is represented by (delta0x, delta0y) and the second position offset is represented by (delta1x, delta1y), wherein delta0x = - delta1x, and delta0y = - delta1y (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that the forward position offset and the reverse position offset indicate mirror positions within the forward reference picture [element 706] and the reverse reference picture [element 704], which is the equivalent of the position of the forward reference position offset and the position of the reverse reference position offset are at the same position in opposite directions).

Turning to claims 6 and 19, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
obtaining updated motion information of the current picture block, wherein the updated motion information comprises an updated forward motion vector and an updated backward motion vector, wherein the updated forward motion vector points to the position of the target forward reference block, and the updated backward motion vector points to the position of the target backward reference block, or wherein the updated forward motion vector indicates an offset of the position of the target forward reference block relative to the position of the current picture block, and the updated Page 3 of 12Attorney Docket No. 85673394US14 backward motion vector indicates an offset of the position of the target backward reference block relative to the position of the current picture block (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that the system obtains a reverse motion vector [MV0 720] which points to the position of the reverse best matching block [714] and obtains a forward motion vector [MV1 722] which points to the position of the forward best matching block, wherein the reverse best matching block is the equivalent of the target backward reference block and the forward best matching block is the equivalent of the target forward reference block).

Regarding claims 7 and 20, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the pixel value of the target forward reference block is determined based on the position of the target forward reference block, and the pixel value of the target backward reference block is determined based on the position of the target backward reference block (e.g. pars. 146 – 150: describing that the system determines value of the forward best matching block based on the position of the forward best matching block, and determines the value of the reverse best matching block based on the position of the reverse best matching block, wherein the reverse best matching block is the equivalent of the target backward reference block and the forward best matching block is the equivalent of the target forward reference block).

Regarding claims 9 and 22, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the initial motion information comprises a first motion vector and a first reference picture index corresponding to a first list (L0), and a second motion vector and a second reference picture index corresponding to a second list (L1) (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that the initial motion information includes a forward predicted motion vector [PMV1] and a forward reference picture [L1] corresponding to a forward reference picture index corresponding to a forward list [RefPicList1], and a reverse predicted motion vector [PMV0] and a reverse reference picture [L0] corresponding to a reverse reference picture index corresponding to a reverse list [RefPicList0]); and 
wherein the determining positions of N forward and N backward reference blocks comprises: 
determining, based on the first motion vector and the position of the current picture block, the position of the initial forward reference block of the current picture block in a forward reference picture corresponding to the first reference picture index, using the position of the initial forward reference block as a first search start point, and determining the positions of the (N-1) candidate forward reference blocks in the forward reference picture, wherein the positions of the N forward reference blocks comprise the position of the initial forward reference block and the positions of the (N-I) candidate forward reference blocks (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that positions of the plurality of forward reference blocks are determined by a position of the initial forward predicted block [element 746] determined by the forward predicted motion vector [PMV1] in the forward reference picture [L1] the initial forward predicted block used as a search start point, and determining the positions candidate forward reference blocks based on the position of the initial forward prediction block); and Page 4 of 12Attorney Docket No. 85673394US14 
determining, based on the second motion vector and the position of the current picture block, the position of the initial backward reference block of the current picture block in a backward reference picture corresponding to the second reference picture index, using the position of the initial backward reference block as a second search start point, and determining the positions of the (N-1) candidate backward reference blocks in the backward reference picture, wherein the positions of the N backward reference blocks comprise the position of the initial backward reference block and the positions of the (N-1) candidate backward reference blocks (e.g. Fig. 7 and pars. 146 – 150: depicting and describing that positions of the plurality of reverse reference blocks are determined by a position of the initial reverse predicted block [element 744] determined by the reverse predicted motion vector [PMV0] in the reverse reference picture [L0] the initial reverse predicted block used as a search start point, and determining the positions candidate reverse reference blocks based on the position of the initial reverse prediction block).

Turning to claims 10 and 23, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the determining, from the positions of the N forward and N backward reference blocks based on a matching cost criterion, positions of a target forward reference block and a target backward reference block of the current picture block, comprises: determining, from the positions of the N forward and N backward reference blocks, the positions of the target forward and target backward reference blocks of the current picture block, wherein the target forward and target backward reference blocks have a minimum matching error among N matching errors of the N forward and N backward reference blocks; or determining, from the positions of the N forward and N backward reference blocks, the positions of the target forward and target backward reference blocks of the current picture block, wherein the target forward and target backward reference blocks have a matching error less than or equal to a matching error threshold (e.g. par. 149: describing that the system uses the sum of absolute differences to determine the best matching blocks among all searched blocks in the L0 reference picture and L1 reference picture, the determined motion pair [pair of blocks including a block from the L0 reference picture and a block from the L1 reference picture] having the minimum SAD value of the values in the L0 reference picture and the L1 reference picture, wherein reference blocks within the L0 reference picture are the equivalent of the N backward reference blocks [see, e.g. Fig. 7 and par. 147: describing that the L0 reference picture refers to the reverse motion reference picture], the reference blocks within the L1 reference picture are the equivalent of the N forward reference blocks [see, e.g. Fig. 7 and par. 147: describing that the L1 reference picture refers to the forward motion reference picture], and wherein the selected block in each of the L0 reference picture and the L1 reference picture is the equivalent of the target backward and the target forward reference blocks).

Regarding claims 11 and 24, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the method is used for encoding the current picture block; and the obtaining initial motion information of a current picture block comprises: obtaining the initial motion information from a candidate motion information list of the current picture block; or the method is used for decoding the current picture block; and before the obtaining initial motion information of a current picture block, the method further comprises: obtaining indication information from a bitstream of the current picture block, wherein the indication information indicates the initial motion information of the current picture block (e.g. par. 151: describing that the system uses mirror based bi-directional motion vector derivation to decode the current picture block).

Turning to claims 12 and 25, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the matching cost criterion is an sum of absolute difference (SAD) criterion, the target forward and target backward reference blocks have a minimum SAD value among N SAD values of the N forward and N backward reference blocks (e.g. par. 149: describing that the system uses the sum of absolute differences to determine the best matching blocks among all searched blocks in the L0 reference picture and L1 reference picture, the determined motion pair [pair of blocks including a block from the L0 reference picture and a block from the L1 reference picture] having the minimum SAD value of the values in the L0 reference picture and the L1 reference picture, wherein reference blocks within the L0 reference picture are the equivalent of the N backward reference blocks [see, e.g. Fig. 7 and par. 147: describing that the L0 reference picture refers to the reverse motion reference picture], the reference blocks within the L1 reference picture are the equivalent of the N forward reference blocks [see, e.g. Fig. 7 and par. 147: describing that the L1 reference picture refers to the forward motion reference picture], and wherein the selected block in each of the L0 reference picture and the L1 reference picture is the equivalent of the target backward and the target forward reference blocks).

Regarding claims 13 and 26, Li and Chuang teach all of the limitations of claims 1 and 14, respectively, as discussed above. Li further teaches:
wherein the N forward reference blocks are located in a forward reference picture, and the N backward reference blocks are located in a backward reference picture; and wherein the N forward and N backward reference blocks have the same size with the current picture block (e.g. Fig. 7, and pars. 146 – 150: depicting and describing that the forward motion reference blocks are located in the L1 reference picture, the backward motion reference blocks are located in the L0 reference picture, and the reference blocks located in the forward and backwards reference pictures have the same size as the current picture block, wherein the L1 reference picture is the equivalent of the forward reference picture, and wherein the L0 reference picture is the equivalent of the backwards reference picture).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487    

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487